Citation Nr: 1027491	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1968 to April 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision by the 
Waco, Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 2007 correspondence, the Veteran requested a 
hearing before a hearing officer at the RO; he failed to report 
for such hearing scheduled in February 2008.  The case was 
previously before the Board in November 2008 when it was remanded 
for additional development.  

The Board is aware of the U.S. Court of Appeals for Veterans 
Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) to the effect that a claim of service connection for PTSD 
encompasses claims of service connection for other psychiatric 
diagnoses.  Inasmuch as the record does not show Axis I diagnoses 
of psychiatric disability other than PTSD, and because the 
Veteran has limited his claim/appeal to the diagnosis of PTSD, 
the Board finds that expanding the issue in this case would 
amount to a denial of due process, and limits the matter on 
appeal to that of service connection for the psychiatric 
diagnosis of PTSD.


FINDINGS OF FACT

1. Because the record included diagnoses of PTSD that either are 
not in accordance with DSM-IV, or were based on uncorroborated 
stressor events, accounts of which were deemed not credible, this 
matter was remanded for stressor verification (and tentatively, 
if a stressor was deemed corroborated, an examination to 
determine if the Veteran had a diagnosis of PTSD based on such 
stressor).  

2. On remand the RO has conceded the Veteran's exposure to a 
stressor event in service; he failed (without giving cause) to 
report for an examination scheduled to determine whether he has a 
diagnosis of PTSD based on such stressor.

3. It is not shown that the Veteran has a diagnosis of PTSD in 
accordance with DSM-IV based on a corroborated stressor event in 
service.
CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  A December 2006 letter notified him of the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The letter also informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record, and it is 
not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  Notably, the RO 
arranged for VA examination in May 2009 to determine whether the 
Veteran has a diagnosis of PTSD based on the conceded stressor 
event in service; he failed (without giving cause) to report for 
the examination, and has not requested to be rescheduled.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
[i.e., a diagnosis under DSM-IV]; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link, or causal nexus, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Where the Veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the Veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

The Veteran's STRs, including his April 1970 service separation 
examination report, are silent for any psychiatric complaints, 
findings, treatment, or diagnosis.  

The Veteran's service personnel records do not show he received 
any awards, badges, or decorations that denote combat.  He served 
in Vietnam from May 1969 to April 1970, and his duties there 
involved serving as a senior military policeman (MP) and as an 
assistant squad leader.  

VA outpatient treatment records show that PTSD was diagnosed on 
March 2006 psychiatric assessment.  The Veteran had reported 
witnessing trucks being blown up by land mines (with body parts 
scattered everywhere).  On April 2006 psychiatric assessment, 
PTSD was again diagnosed; no stressors were mentioned.  On April 
2006 individual mental health consultation, the Veteran reported 
his unit in Vietnam was primarily used to escort convoys and 
sweep the roads every day for mines.  He described a specific 
incident when another MP in his unit climbed a telephone pole to 
cut down the body of an unknown American serviceman who had been 
killed and mutilated.  He also related that the body of the 
deceased serviceman was booby-trapped, and that the MP who sought 
to retrieve the body was severely wounded, and had to be med-
evaced; no diagnosis was provided.  On June 2006 psychiatric 
assessment, PTSD was again diagnosed, with a notation referring 
to the April 2006 individual consultation for a description of 
the stressor event.  On March 2007 psychology assessment, the 
Veteran reported sweeping roads for evidence of newly dug earth 
indicating mines.  He described several stressor events in 
Vietnam; PTSD was diagnosed.  

In a March 2007 statement in support of his claim for service 
connection for PTSD, the Veteran described the alleged stressor 
previously reported on the April 2006 individual mental health 
consultation, and stated that the event occurred in July 1969 in 
Vietnam while he was a soldier in the 188th MP Company.  

On September 2007 VA individual psychology consultation, the 
Veteran again reported several stressors, including the event 
described in the April 2006 individual mental health 
consultation.  PTSD was diagnosed based on that alleged incident; 
the provider noted that the Veteran met the full DSM-IV criteria 
for PTSD (but did not provide any details describing the symptoms 
that supported the diagnosis).  

As was noted above, this matter was previously before the Board, 
when it was noted that stressor verification to that time was 
less than optimal.  The case was remanded for stressor 
verification (of the specific incident described in April 2006 
that was capable of verification) and an examination to determine 
diagnosis if the stressor was deemed corroborated.  On remand, it 
was determined that the specific stressor event the Veteran had 
described was not corroborated; but, because it was found that 
elements in his unit had been involved in disabling landmines, 
his exposure to a stressor event was conceded.  Therefore, the RO 
arranged for the Veteran to be examined by VA to determine 
whether he has a diagnosis of PTSD based on the conceded stressor 
event in service.  The Veteran failed (without giving cause) to 
report for the examination.  A copy of the scheduling (for May 
19,2009) letter to the Veteran is associated with the claims 
file.  

The threshold question in any claim seeking service connection is 
whether the veteran, in fact, has the disability for which 
service connection is sought.  That is the critical question 
here, i.e., does the Veteran have PTSD?  

Under 38 C.F.R. § 3.304(f), service connection for PTSD requires 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
Under § 3.125(a), a diagnosis of as mental disorder must conform 
to DSM-IV/and be supported by findings on examination.

DSM-IV (at § 309.81) outlines the history and constellation of 
symptoms required to substantiate a diagnosis of PTSD.  
Significantly, the VA treatment records that show the Veteran has 
a diagnosis of PTSD do not describe in any detail the symptoms 
(outlined in DSM-IV) that support the diagnosis (and also are 
based on an uncorroborated [and deemed not credible because if it 
occurred it would be eminently capable of corroboration] stressor 
event).  On September 2007 VA individual psychology consultation 
the examining psychologist stated, without equivocation, that the 
Veteran met the full DSM-IV criteria for a diagnosis of PTSD.  
Because that conclusory opinion was not adequately supported by 
examination findings (and the non-credible stressor event), it is 
not adequate for rating purposes.  See 38 C.F.R. § 4.125(a).  

Because the Veteran has not co-operated with VA attempts (post 
the November 2008 Board remand) to schedule him for an adequate 
examination to determine whether he has a diagnosis of PTSD under 
the regulatory requirements, the Board must conclude that it is 
not shown that he indeed has PTSD, the disability which he seeks 
to have service-connected.  

The preponderance of the evidence is against this claim.  Hence, 
it must be denied.  [The Veteran is advised that evidence of a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a)/DSM-IV 
could be a basis for reopening his claim.]


ORDER

Service connection for PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


